A clerk of this court, absent from the county where his office is situated, has no right to tax costs and sign judgments,,In this case it was decided that a clerk of this court, absent from the county where his office is situated, has no authority to tax costs and sign judgments .; that the provision of the statute, 2 R. 8. 198, § 15, empowering the deputy in such case to perform the duties appertaining to the office during such absence of the principal, deprives the principal of the right to perform them.